Berdon, J.,
dissenting in part. I agree with the majority that, notwithstanding the appointment of a guardian ad litem for a minor child, a foster parent may have standing to bring a suit on the child’s behalf as his or her next friend. Nevertheless, I disagree with the majority’s conclusion that the plaintiff does not have standing as a matter of law in this case, based on the undisputed facts before us.
In Cottrell v. Connecticut Bank & Trust Co., 175 Conn. 257, 265, 398 A.2d 834 (1978), we held that if a guardian ad litem fails to take legal action to protect the interests of an incompetent person, then that person has standing to take that legal action himself or herself through a next friend. In the present case, the *471guardian ad litem failed to challenge the constitutionality of § 17-37-4 (c) of the Regulations of Connecticut State Agencies. This regulation allows the defendant to remove a child from foster care and place him or her with a family member without providing notice and an opportunity to be heard to the child’s foster parents, attorney or guardian ad litem. Because the child in this case, Christopher, “has a real interest” in obtaining a preremoval right to be heard for himself and his foster parents; id.; and because the guardian ad litem failed to assert this right on Christopher’s behalf, Christopher had standing to assert this right himself through a next friend.
Furthermore, under the circumstances of this case, where Christopher’s constitutional rights are at issue and it is against his family’s interest to act as next friend on his behalf, I conclude that the plaintiff was entitled as a matter of law to act as his next friend. The plaintiff and her husband had been caring for Christopher for fourteen months, since he was thirteen months old. During the latter half of this period, Christopher’s mother was permitted only strictly supervised visits with him because of concern over his safety. When the state decided to remove Christopher from foster care and place him with his maternal grandmother, the plaintiff became concerned for Christopher’s safety because his mother would have unsupervised access to him while the grandmother was at work. The plaintiff has demonstrated a concern for Christopher’s well-being and rights that entitles her, as a matter of law, to speak for him on the legal issue before us.
On the merits, I agree with the Appellate Court's well reasoned opinion that the failure of § 17-37-4 (c) to provide for notice and an opportunity to be heard prior to the removal of the child from the foster home violated the child’s due process rights. The Appellate Court pointed out the importance of this issue, as fol*472lows: “Once a child has been in the foster home for one year or more; see Regs., Conn. State Agencies § 17-37-4 (a) (1); the relationship between child and foster parent has developed to the point where such a process can be meaningful. The foster parents, who have had daily contact with the child, have, at this point, become significant figures in the child’s life. The child’s removal from the foster home is clearly a critical stage in the commitment and a decision not to be undertaken by the agency without careful deliberation. By this time, the foster parents may have gained significant insights into the child and be in a unique position to offer information about the child or the proposed placement that will assist [the department of children and families] in its decision making. Their voices must be heard.” Orsi v. Senatore, 31 Conn. App. 400, 438, 626 A.2d 750 (1993).
I also agree with the Appellate Court that, as a practical matter, this right to notice and, if necessary, a hearing will not greatly burden the state or interfere with the rights of the natural parents. Id., 438. Not every back-to-family removal will entail a hearing. Indeed, in most cases in which a foster parent disputes that such a removal is in the best interests of the child, the issues could probably be resolved by an informal conference between the interested parties.
Accordingly, I would affirm the Appellate Court’s judgment.